 

Exhibit 10.19c

REQUIRED GROUP AGENT ACTION NO. 3

This REQUIRED GROUP AGENT ACTION NO. 3 (this “Action”), dated as of July 13,
2015 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC,
a Delaware limited liability company (“Borrower”), Bank of America, N.A., as the
Administrative Agent (“Administrative Agent”) and the Collateral Agent for the
Secured Parties (“Collateral Agent”) and each of Bank of America, N.A. (“BA
Agent”), Credit Suisse AG, New York Branch (“CS Agent”) and Deutsche Bank AG,
New York Branch (“DB Agent”, and collectively with BA Agent and CS Agent, the
“Existing Group Agents”), as Group Agents party to the Loan Agreement, dated as
of May 4, 2015 (as amended, the “Loan Agreement”), by and among the Borrower,
Administrative Agent, Collateral Agent, the Existing Group Agents, the Lenders
and the other parties from time to time parties thereto, on the Effective Date
immediately prior to the effectiveness of this Action, and KeyBank National
Association, in its capacity as a Group Agent (“KB Agent”) and as Committed
Lender (“KB Committed Lender”), and ING Capital LLC, in its capacity as a Group
Agent (“ING Agent”, and together with KB Agent, the “Additional Group Agents”)
and as Committed Lender (“ING Committed Lender”, and together with KB Committed
Lender, the “Additional Committed Lenders”), from and after the Effective Date
upon the effectiveness of this Action. As used in this Action, capitalized terms
which are not defined herein shall have the meanings ascribed to such terms in
the Loan Agreement.

A.The Borrower, the Required Group Agents, the Administrative Agent and the
Collateral Agent desire to amend the Loan Agreement as set forth herein.

B.The Borrower has requested an Incremental Loan Commitment Increase of
$150,000,000 and has submitted to the Administrative Agent an Incremental Loan
Commitment Increase Notice as set forth in Section 2.9(a) of the Loan Agreement
and each of the Committed Lenders wishes to decline to participate in such
Incremental Loan Commitment Increase pursuant to Section 2.9(b) of the Loan
Agreement;

C.The Borrower has invited each of KB Committed Lender and ING Committed Lender,
each an Eligible Assignee, to become Committed Lenders under the Loan Agreement;

D.KB Agent, KB Committed Lender, ING Agent and ING Committed Lender desire to
become parties to the Loan Agreement, and the Majority Group Agents desire to
agree to the accession of KB Committed Lender and ING Committed Lender, each as
a Committed Lender under the Loan Agreement, and the designation of KB Agent and
ING Agent, respectively, as Group Agents;

E.In connection with the accession of the Additional Committed Lenders and the
Additional Group Agents, each of Bank of America, N.A., in its capacity as a
Committed Lender (“BA Committed Lender”), and Deutsche Bank AG, New York Branch,
in its capacity as a Committed Lender (“DB Committed Lender”), desires to assign
a portion of its Loans to each of the Additional Committed Lenders (the
“Assignment”);

34

Kronor Loan Agreement

--------------------------------------------------------------------------------

 

F.Upon the effectiveness of this Action and subject to the terms and conditions
of the Loan Agreement, the Committed Lenders and the Additional Committed
Lenders agree to provide Commitments to the Borrower under the Loan Agreement in
an aggregate principal amount equal to $650,000,000 and in the respective
amounts set forth in the Amended Loan Agreement (as defined below) (the
“Commitment Increase”); 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

Section 1.Amendment. Subject to the prior satisfaction of the conditions
precedent described in Section 3 hereof, the Loan Agreement will be amended as
set forth in Exhibit 1 attached hereto (the “Amended Loan Agreement”).

Section 2.Consents to the Loan Agreement.  Subject to the prior satisfaction of
the conditions precedent described in Section 3 hereof:

(a)the Committed Lenders (excluding the Additional Committed Lenders) hereby
decline the offer to participate in Incremental Loan Commitments pursuant to the
Incremental Loan Commitment Increase Notice delivered as of the date hereof;

(b)the Required Group Agents (excluding the Additional Group Agents), the
Administrative Agent and the Borrower consent to the Commitment Increase and to
the accession to the Loan Agreement and the other Financing Documents of KB
Committed Lender and ING Committed Lender as Committed Lenders thereunder
pursuant to (i) Section 2.9(c) of the Loan Agreement (and notwithstanding any
requirements set forth in Section 2.9(c) of the Loan Agreement, but without
limiting Section 3 hereof) and (ii) (A) the Accession Agreement, dated as of the
date hereof, by and among KB Committed Lender, KB Agent, the Administrative
Agent and the Borrower (the “KB Accession Agreement”) and (B) the Accession
Agreement, dated as of the date hereof, by and among ING Committed Lender, ING
Agent, the Administrative Agent and the Borrower (the “ING Accession
Agreement”), each substantially in the form attached as Exhibit F-1 to the Loan
Agreement;

(c)the Required Group Agents (including the Additional Group Agents), consent to
the amendments as set forth in the Amended Loan Agreement, with acknowledgement
by each of the Administrative Agent and the Collateral Agent (solely with
respect to its obligations under Article 9 of the Loan Agreement); and

(d)the Administrative Agent consents to the Assignment by each of BA Committed
Lender and DB Committed Lender.

Section 3.Conditions Precedent. This Action shall be effective upon the
satisfaction of the following conditions precedent:

(a)Each party to this Action shall have received counterparts of this Action,
executed and delivered by each of the other parties hereto.

(b)The Administrative Agent shall have received a duly executed Incremental Loan
Commitment Increase Notice.

2Required Group Agent Action No. 3

--------------------------------------------------------------------------------

 

(c)The Administrative Agent shall have received counterparts of each the KB
Accession Agreement, executed and delivered by each of the parties thereto, and
the ING Accession Agreement, executed and delivered by each of the parties
thereto. 

(d)The Administrative Agent shall have received an Assignment and Acceptance
Notice, duly executed and delivered by each of BA Committed Lender, DB Committed
Lender, KB Committed Lender, ING Committed Lender and the Administrative Agent.

(e)The Administrative Agent shall have received an Administrative Questionnaire
and any tax forms it has requested from the Additional Committed Lenders.

(f)The Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the increase in the Commitments provided for in this Action and
(ii) certifying that each of the conditions set forth in Section 2.9(e) (except
clause (x) thereof) of the Loan Agreement has been met as of the Effective Date.

(g)The Administrative Agent shall have received for its own account, and for the
account of each Committed Lender or Additional Committed Lender entitled
thereto, all fees due and payable as of the Effective Date pursuant to Section
2.3 of the Loan Agreement and all costs and expenses described in Section 6 of
this Action, for which invoices have been presented in connection herewith.

Section 4.Reference to and Effect on Financing Documents. Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any of the other Secured Parties, or shall alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in each of the Loan Agreement and any other
Financing Document. This Action shall also constitute a “Financing Document” for
all purposes of the Loan Agreement and the other Financing Documents.

 

Section 5.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction), 10.14 (Successors and Assigns) and
10.16 (Binding Effect; Counterparts) of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis.

 

Section 6.Expenses. The Borrower agrees to reimburse the Administrative Agent in
accordance with Section 10.4(b) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

 

3Required Group Agent Action No. 3

--------------------------------------------------------------------------------

 

Section 7.Construction. The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis. 

[Signature Pages Follow]

 

 

4Required Group Agent Action No. 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

MEGALODON SOLAR, LLC,

as Borrower

 

 

By:

/s/ Brad W. Buss

Name:

Brad W. Buss

Title:

Treasurer

 

 

BANK OF AMERICA, N.A.,

as a Group Agent

 

 

By:

/s/ Priscilla Baker

Name:

Priscilla Baker

Title:

Assistant Vice President

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

 

By:

/s/ Oliver Nisenson

Name:

Oliver Nisenson

Title:

Director

 

 

By:

/s/ Eric McCutcheon

Name:

Eric McCutcheon

Title:

Vice President

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Group Agent

 

 

By:

/s/ Vinod Mukani

Name:

Vinod Mukani

Title:

Director

 

 

By:

/s/ Vanessa Lamort De Gail

Name:

Vanessa Lamort De Gail

Title:

Director

 

 

 






[Signature Page to Required Group Agent Action No. 3]

--------------------------------------------------------------------------------

 

Solely with respect to Sections 2(c), 3, 4, 5 and 7:

ING CAPITAL LLC

as a Group Agent

 

 

By:

/s/ Erwin Thomet

Name:

Erwin Thomet

Title:

Managing Director

 

 

By:

/s/ Thomas Cantello

Name:

Thomas Cantello

Title:

Director

 

 

Solely with respect to Sections 2(c), 3, 4, 5 and 7:

KEYBANK NATIONAL ASSOCIATION

as a Group Agent

 

 

By:

/s/ Lisa A. Ryder

Name:

Lisa A. Ryder

Title:

Vice President

 

 

Acknowledged by:

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

 

By:

/s/ Priscilla Baker

Name:

Priscilla Baker

Title:

Assistant Vice President

 

 

[Signature Page to Required Group Agent Action No. 3]

--------------------------------------------------------------------------------

 

EXHIBIT 1

Amended Loan Agreement

Exhibit 1

--------------------------------------------------------------------------------

Exhibit 1 to Required Group Agent Action No. 3

 

“Cancelled System” or “Overdue System” (or an equivalent term or designation of
similar meaning) pursuant to the applicable Project Document.

“Total Loan Commitment” means the aggregate principal amount of the Group Limits
hereunder as such amount may be (a) reduced from time to time pursuant to
Section 2.2(c), or (b) increased pursuant to Section 2.9. The Total Loan
Commitment as of the date of this Agreement is FiveSix Hundred Fifty Million
Dollars ($500,000,000650,000,000).

“True-Up Report” means that report delivered by SolarCity or the applicable
Lessor pursuant to the terms of the applicable Project Document of the
applicable Subject Fund.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the CP
Rate, LIBO Rate and the Base Rate.

“UCC” means the Uniform Commercial Code of the jurisdiction the law of which
governs the document in which such term is used or which governs the creation or
perfection of the Liens granted thereunder.

“Undrawn Fees” has the meaning given in Section 2.3(a).

“U.S. Tax Compliance Certificate” has the meaning given in Section
2.4(g)(ii)(B)(3).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Watched Fund” has the meaning given in Appendix 2.

1.1Rules of Interpretation.  Except as otherwise expressly provided, the rules
of interpretation set forth below shall apply to this Agreement and the other
Financing Documents:

(a)The singular includes the plural and the plural includes the singular.  The
definitions of terms apply equally to the singular and plural forms of the terms
defined.

(b)A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

(c)A reference to a Person includes its permitted successors and assigns.

(d)The words “include,” “includes” and “including” are not limiting.

(e)A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated.  Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.  In the event of any conflict between the provisions of this Agreement
(exclusive of the Exhibits, Schedules, Annexes and Appendices



34

Kronor Loan Agreement

--------------------------------------------------------------------------------

 

(ii)immediately before and after giving effect to the Incremental Loan
Commitment Increase, the Borrower is in pro forma compliance with the Borrowing
Base Requirements; 

(iii)no Sweep Event or Subject Fund Sweep Event has occurred and remains
ongoing;

(iv)since the delivery of the most recent financial statements of the Borrower
delivered pursuant to Section 5.3, no Material Adverse Effect has occurred or is
continuing;

(v)the representations and warranties set forth in Section 4.1 and in each other
Financing Document shall be true and correct in all material respects as of the
Incremental Loan Increase Date (unless such representation or warranty relates
solely to an earlier date, in which case it shall have been true and correct in
all material respects as of such earlier date);

(vi)the Administrative Agent shall have received a duly executed Incremental
Loan Commitment Increase Notice and any fee letters entered into in connection
with such Incremental Loan Commitment Increase;

(vii)the Administrative Agent shall have received for its own account, and for
the account of each Incremental Loan Lender or New Lender (and any related new
Conduit Lender) entitled thereto, all fees due and payable as of the Incremental
Loan Increase Date pursuant to Section 2.3, and all costs and expenses,
including costs, fees and expenses of legal counsel, for which invoices have
been presented; provided that costs, fees and expenses of legal counsel may be
subject to caps as agreed to between the Borrower and the relevant party;

(viii)if requested by an Incremental Loan Lender providing an Incremental Loan
Commitment Increase on such Incremental Loan Increase Date, such Incremental
Loans shall be evidence by a Note; and

(ix)the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Incremental Loan Increase Date signed by a Responsible
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (y) certifying that
each of the conditions set forth in this Section 2.9(e) (except clause (x)
thereof) have been met as of the Incremental Loan Increase Date.; and

(x)each Incremental Loan Lender shall have made all payments required pursuant
to Section 2.9(f) in connection with such Incremental Loan Commitment Increase.

(f)[Reserved]Upon any Incremental Loan Increase Date on which Incremental Loan
Commitments are effected pursuant to this Section 2.9, (i) (A) each of the
existing Committed Lenders immediately prior to the effectiveness of the
corresponding Incremental Loan Increase shall assign to each of the lenders
providing such Incremental Loan Commitments, and each of

58

Kronor Loan Agreement

--------------------------------------------------------------------------------

 

(g)the lenders providing such Incremental Loan Commitments shall purchase from
each of the Committed Lenders, at the principal amount thereof plus accrued and
unpaid interest as of the date of such assignment, such interests in the Base
Rate Loans and LIBO Loans made by each such existing Committed Lender
outstanding on such Incremental Loan Increase Date and (B) each of the lenders
providing such Incremental Loan Commitments shall make Incremental Loans and,
upon the making of such Incremental Loans, the Borrower shall repay or be deemed
to have repaid outstanding CP Rate Loans (provided that (v) the requirements of
Section 2.1(b)(ii)(B) shall not apply to such repayment and instead all accrued
and unpaid interest in respect of such CP Rate loans, plus any amounts due under
Section 2.7(a)(i) in respect of the repayment thereof on such Incremental Loan
Increase Date, shall be payable by the Borrower on the next Scheduled Payment
Date; (w) none of the requirements of Section 2.1(f)(iii)(A) or (C) shall apply
to any such repayment; (x) for administrative convenience, the proceeds of each
such Incremental Loan shall be transferred directly to the account specified by
each Conduit Lender to be applied as the foregoing repayment of the CP Rate
Loans, and the Borrower shall be deemed to have received the proceeds of such
new Incremental Loans for all purposes hereunder immediately upon each such
Conduit Lender’s receipt thereof; (y) none of the requirements or conditions of
Section 2.1(a)(iii), Section 2.1(a)(iv), Section 2.1(e)(i), Section 2.1(e)(ii)
and Section 3.2 shall apply to any such Incremental Loan; and (z) no such
Incremental Loan shall be deemed to be a Borrowing for purposes of Section
2.1(a)(i)(B)(x)), in the aggregate (with respect to clauses (A) and (B)) as
shall be necessary in order that, after giving effect to all such assignments,
purchases, repayments and Incremental Loans, such Loans will be held by existing
Lenders and lenders providing such Incremental Loan Commitments ratably in
accordance with their Commitments after giving effect to the addition of such
Incremental Loan Commitments to the Commitments, (ii) each Incremental Loan
Commitment shall be deemed for all purposes a Commitment and each Incremental
Loan made thereunder shall be deemed, for all purposes, a Loan and (iii) each
lender providing such Incremental Loan Commitments and Incremental Loans shall
become a Lender with respect to the Commitments and all matters relating
thereto. Notwithstanding anything to the contrary herein, (I) no Borrowing
Notice, Borrowing Base Certificate, Aggregate Advance Model or any other notice
from, delivery by or consent of the Borrower shall be required in connection
with any of the foregoing assignments, purchases, repayments and Incremental
Loans, (II) the minimum borrowing requirements in Section 2.1(a)(ii) and the
minimum prepayment requirements in Section 2.1(f)(i) shall not apply to the
transactions effected pursuant to this Section 2.9(f) and (III) no failure of
any Lender (including any lender providing any Incremental Loan Commitment) to
observe, perform or otherwise fully comply with the terms of this Section 2.9(f)
shall directly or indirectly result in or be deemed to constitute a Default or
Event of Default or otherwise prejudice any of the Borrower’s rights under this
Agreement and the other Financing Documents (provided any such Lender shall be
deemed to be a Defaulting Lender for all purposes hereunder until all such
failures have been remedied).  For the avoidance of doubt, none of the
transactions effected pursuant to this Section 2.9(f) shall reduce or otherwise
modify the Commitments of any Lender. 

(h)For the avoidance of doubt, no Incremental Loan Commitments (if any) shall
result in any change to the Loan Maturity Date, Applicable Margin or fees
applicable to the other Commitments of existing Lenders.

(i)Conflicting Provisions.  This Section 2.9 shall supersede any provisions in
Section 9.10 to the contrary.

 

59

Kronor Loan Agreement

--------------------------------------------------------------------------------

 

ANNEX 3

SCHEDULE OF LENDER COMMITMENTS

 

Lender

Commitment

Bank of America, N.A.

$175,000,000

Credit Suisse AG, Cayman
Islands Branch

$175,000,000

Deutsche Bank AG,
New York Branch

$150,000,000

KeyBank National Association

$50,000,000

ING Capital LLC

$100,000,000

 

Annex

Kronor Loan Agreement